Citation Nr: 0005164	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that (1) denied service 
connection for PTSD; and (2) denied service connection for 
asthma, including service connection based on exposure to 
herbicide.  The veteran submitted a notice of disagreement in 
July 1998, and the RO issued a statement of the case in July 
1998.  The veteran submitted a substantive appeal in August 
1998. 

A review of the record shows that the veteran had also 
requested a reopening of a claim of entitlement to service 
connection for post-traumatic depression and phobia, post-
concussional syndrome, in December 1985, based on evidence 
submitted with a pension claim a few months earlier ("4-7-
85" statement of Dr.Michalakeas and August 1985 statement of 
Dr. Manoussakis).  A letter sent to the veteran by the RO in 
December 1985 notified the veteran to submit new and material 
evidence to reopen the claim.  It does not appear that the 
evidence cited by the veteran in his December 1985 
application to reopen was considered by the RO for purposes 
of reopening the veteran's service connection claim.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing that he currently has PTSD.

2.  There is no competent (medical) evidence linking the 
veteran's asthma, first found many years after service, to an 
incident of service, including exposure to Agent Orange, or 
to a service-connected disability.





CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).


A.  PTSD

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (1999) (effective March 7, 1997, see 64 
Fed. Reg. 32807-32808).

The veteran's service medical records do not show a diagnosis 
of PTSD.  Nor do the post-service medical records.  A summary 
report of the veteran's hospitalization in April 1997 shows 
an Axis I diagnosis of generalized anxiety disorder, rule out 
PTSD.  In June 1997, the veteran underwent a 
neuropsychological evaluation.  The examiner noted that the 
veteran was highly anxious and appeared to have specific 
phobias, as well as generalized anxiety.  The veteran's 
symptoms of depression, anxiety, paranoia, and hallucinations 
were consistent with the diagnosis of a psychotic disorder; 
however, the examiner noted that the veteran's performance on 
the Mississippi Scale for Combat Related PTSD fell below the 
accepted cutoff for Vietnam-era veterans.  The examiner's 
overall clinical impression was that the veteran did not have 
combat-related PTSD.  VA outpatient records in July 1997 show 
an Axis I diagnosis of psychotic disorder, not otherwise 
specified.  The Board finds that there is no medical evidence 
of record diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  A claim is not well grounded where there is no 
medical evidence demonstrating the presence of the claimed 
disorder.  Caluza, 7 Vet. App. 498.

While the veteran asserts that he is a candidate for service 
connection for PTSD due to the dizziness, phobias, anxiety, 
neurosis, depression, and headaches as a result of his active 
service in Vietnam, this lay evidence is not sufficient to 
demonstrate the presence of the claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  The medical evidence does not show that the veteran 
currently has PTSD.  Hence, his claim for service connection 
for PTSD is not plausible, and it is denied as not well 
grounded.

The veteran is advised that he may reopen the claim for 
service connection for PTSD at any time by notifying the RO 
of such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report showing 
the presence of the claimed disorder and linking it to an in-
service stressor.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).



B.  Asthma

The veteran asserts that he has asthma, due to exposure to 
Agent Orange in Vietnam.  Service connection may be granted 
for a disease based on exposure to Agent Orange when there is 
medical evidence linking it to such incident.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  If a veteran was 
exposed to an herbicide agent during active military, naval 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.307(a)(6) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1999) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda 
(PCT); prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e) (1999). The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne, PCT, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within one year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(a)(6)(ii).

Service medical records are negative of manifestations of 
asthma.  On a "Report of Medical History" completed at the 
time of his medical examination for separation from service 
in April 1969, the veteran reported shortness of breath but 
did not report asthma. These records do not show the presence 
of asthma or of any respiratory disorder in service.

The post-service medical records do not demonstrate the 
presence of asthma until the 1990's, many years after 
service.  The veteran did not report any respiratory problems 
at VA examinations in 1969 or in 1970.  X-rays taken of the 
veteran's chest in 1970 showed the thoracic cage, heart, 
aorta, and lung fields to be negative.  A report by the 
veteran's private physician in 1985 noted that the veteran's 
respiratory system was within normal limits.  VA and private 
medical reports showed treatment for asthma and chronic 
obstructive pulmonary disease in 1997 and 1998.  None of the 
post-service medical records, however, links the veteran's 
current asthma or lung disability to an incident of service, 
including exposure to Agent Orange.

A review of the record shows that the veteran has asthma that 
was first found many years after service.  There is no 
medical evidence linking this condition to an incident of 
service, including exposure to Agent Orange.  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.

A review of the record shows that service connection is in 
effect for chronic blepharoconjunctivitis, bilateral, rated 
10 percent; seborrheic dermatitis, rated noncompensable; 
laceration of forehead, rated noncompensable; and varicocele, 
left, rated noncompensable.  The medical evidence does not 
causally link the veteran's asthma or lung disability to a 
service-connected disability, and secondary service 
connection for asthma is not warranted.

The veteran's statements and other lay statements to the 
effect that the veteran developed asthma in Vietnam due to 
exposure to Agent Orange are not sufficient to support a 
claim for service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no evidence of asthma until many years 
after the veteran's separation from service in April 1969, 
and there is no competent (medical) evidence linking the 
veteran's asthma to an incident of service, including 
exposure to Agent Orange.  Hence, the claim for service 
connection for asthma is not plausible, and it is denied as 
not well grounded.

The veteran is advised that he may reopen the claim at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDERS

The claim for service connection for PTSD is denied as not 
well grounded.

The claim for service connection for asthma is denied as not 
well grounded.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

